Citation Nr: 1447360	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  14-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June to December 1957 and on active duty from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss and tinnitus, which he asserts is attributable to his in-service noise exposure during his second period of service, during which he served in the Infantry.  

The Veteran was afforded a VA audiological examination in June 2013; however, the examination and related medical opinion are inadequate.  The examination does not contain a complete medical history regarding the Veteran's development of hearing loss and tinnitus, which is necessary to render a fully informed decision.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, such a chronology is required to reconcile the Veteran's conflicting reports regarding the onset of his tinnitus.  

Moreover, as argued by the Veteran's representative, the medical opinion regarding the etiology of the Veteran's hearing loss is inadequate, as the examiner relied solely on the Veteran's normal separation audiogram when determining that his current hearing loss is unrelated to service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, a new VA examination and medical opinion must be obtained, and the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to obtain a comprehensive history from the Veteran regarding the onset and progression of his tinnitus and hearing loss symptoms and the nature of his in-service and post-service noise exposure.

The examiner is conduct a relevant audiological examination of the Veteran and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently-diagnosed hearing loss and tinnitus are related to his noise exposure during active service.   

The examination report must include a complete rationale for all opinions expressed.

2.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

